No. ?D-015(H(o                                 5oP^
 XU Ttte clofCT OF CF\M\/vJAL At>i>£
                Austin), te-xas
O   I   1-YYAJ-                  FILED IN          court n?nEiV£D IN
 Hd ben' 11 ia«~c ^^2_ coupr of criminal appeals
               *C\YAe2_coupTOF(                          hca/m/aml /ippg^g


          V                   Abel Acosia, Clerk   ^Aeosfc. Cterff

            Appeal^ Fro-wv J\t fiori G>ur4 of ftgggg^
             from 4W TnU Gw^ ase Nte._307!l£,


flkroA ft* EttB.SS.6rt OF T1K6 TO pi* A*Pe«W>
        MOTION FOt^ F£ti£ft^i«
^ TWE ^M0£AbL£ ^DGE3 OF SAID ^^

1*1312*1 AppelUl, °Vri S*" M^ £Us "M? hi5
fVltrhtfrt ^or 1^e^iearVntff °^ ^lS Coc/rfs rtrft^J 1^-f-Kc^
fe&pe^-f(ullY sfofcw/ 4Ke Caarf as -f^l*^ 'a




re^se^ on 5^H-^>|(> . 77ie          Ori^i^^l W^ffe caw




                      Ho
     Tl\^ »6 -tta Fi\iMr "H\e -fdliAfl

O-f i^ppelUnV^ lAo^ion Tor ^ekzar\x\a

                           1
                      IE.
   Tfo«4 4W. -fads relt-ei upon To reasonably
•(iypWi/i "^e t-Jfced -f°r °^ ef4ertS(ft« are as -Allocs.
   AppeM ,T^rf YYWrW, T-OCJ ID I* mi^T, U
aorrewfy nJC*f"ra|'e) X"|J Itw T«*« Cfcprfmerff of

vrfttviA) 15 d^s o-f rtR5 Cor-Fs ^s*l *F RfpelU^


M«A Tor ftel .^rtj Et4*«^ r U             UNSWORN DECLARATION BY INMATE




Beingpresently incarcerated in the %W$ D^. en2 Glimi^l Jasha? /
/•ikM^'Uwvi!                    .Texas declare under Penalty of;
Perjury that the foregoing instrumeiit is true and correct.

   Signed on this the ^ day of "YVWl                ,^



                                 Defendant
a*i ftft^ NWfu* fir Me****- ^ "nwe ^ *'*




                     ~T(Pc^r (t> A& ^^^7
                             OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OFTEXAS
                            OFFlD?/^9^g?^RlPSSL STATION.£g!g£j3g^? 7§!1POSTAGE»P!TNEYBOWES
                            STATE OF TEXAS
                            PENALTY FOR
                            PRIVATE USE        J -                               np 78701 $000.26^
                                                                                 0001401623MAY 05. 2016

    5/4/2016                                  "               : '             COA No. 04-14-00555-CR
    MARTINEZ, ROBERT                         Tr. Ct. No. 3J07125*                            PD-0150-16
    On this day, the Appellant's Pro Se petition for discretionary review has been
    refused: JUDGE YEARY NOT PARTICIPATING^ .. -, I
                                                                -~5 ^' z^V           Abel Acosta, Clerk

                                          ROBERT MARTINEZ JR.
                                          LOPEZ UNIT - TDC # 1931397
                                          1203 EL CIBOLO ROAD             .
                                          EDINBURG, TX 78539




•i-afci   j--3'.:;•. i+.£                •Hili|if.»||.|,»li',iHl,'ll',1ill#l«i',MililinHH'
                    m     ^    ^

                    I: Si Q> ,
                                         tv.




                    J .^ & ^ S i
                    CP- *n> i       Lm V       !

(I)
                    r
I*rt

W
h)

£1!


            ^            C
                o




                        -t-5
                                   1>



                                   O


                                   TJ
                                   *3f




       -0
       CO